DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is sent in response to Applicant’s Communication received 5/17/2022 for application number 16/921,505. 
Claims 1, 4, 7-11 are pending for examination. Claim 1 is an independent claim.  Claims 2-3 and 5-6 are cancelled.

Response to Amendments
Applicant’s amendment to the specification with a new title have been considered and persuasive.  Therefore, Examiner withdraws the objection to the specification.  
Applicant’s amendment to independent claim 1 rewriting the claim by including all limitations of claim 3 has been considered and persuasive.  Examiner withdraws the 35 U.S.C. 101 rejection for claims 1-11.  Examiner also withdraws 35 U.S.C. 112(b) rejection for claim 3 since the claim 3 has been cancelled.  

Response to Arguments
Applicant’s response in the remark regarding the double patenting rejection has been considered, but Examiner finds no Terminal Disclaimer filed with the application.  Therefore, Examiner maintains the double patenting rejection.   


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Independent claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,733,905.  Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons set forth below in the table.  

Claim 1 (Instant Application)
Claim 1 (Patent No. 10,733,905)
The language learning system, comprising:
A language learning system, comprising:
multilingual content in both text and audio versions;

a computing device having: (a) a frame extending around a rectangular periphery of the computing device, (1) a touch screen display positioned in the frame for use with a finger or a stylus, and (b) an audio input device, the audio input device is a microphone positioned along an edge of the frame to receive an audio input signal, and (c) an audio output device, the audio output device is mounted along a periphery of the frame at a distance from the audio input device, and (1) a general user interface, and (2) a central processing unit for receiving the audio input signal and for transmitting an output signal through the audio output device; and
a computing device having: (a) a frame extending around a rectangular periphery of the computing device, (1) a touch screen display positioned in the frame for use with a finger or a stylus, and (b) an audio input device, the audio input device is a microphone positioned along an edge of the frame to receive an audio input signal, and (c) an audio output device, the audio output device is mounted along a periphery of the frame at a distance from the audio input device, and (1) a general user interface, and (2) a central processing unit for receiving the audio input signal and for transmitting an output signal through the audio output device; and
a general user interface permitting a user to choose a specific subset of the multilingual content and a central processing unit to translate native language of the specific subset to a selected language translation;

a means for correlating the multilingual content with a translation of the text and audio version;

wherein the language learning file unit includes:
a language learning file unit run by the central processing unit and having:
(a) a multilingual data storage of the language learning file unit containing multilingual data having: (1) graphical constant elements, (2) dynamic lexical elements corresponding to the graphical constant elements,
a) a multilingual data storage containing multilingual data having: (1) graphical constant elements, (2) dynamic lexical elements corresponding to the graphical constant elements,
the dynamic lexical elements having: a. native language data, and b. secondary language data corresponding to and translating from the native language data,
the dynamic lexical elements having: a. native language data, and b. secondary language data corresponding to and translating from the native language data,
a language display module simultaneously displaying a plurality of sequential images of graphical constant elements oriented in a plurality of different angular positions relative to the frame and native language elements with the native language data corresponding to the graphical constant element positioned adjacent thereto, through the general user interface, in juxtaposed positions in a plurality of differently sized separate zones and, the plurality of sequential images positioned to form a storyline tiled over a plurality of differently sized image panels, and
(b) a language display module simultaneously displaying a plurality of sequential images of graphical constant elements oriented in a plurality of different angular positions relative to the frame and native language elements with the native language data corresponding to the graphical constant element positioned adjacent thereto, through the general user interface, in juxtaposed positions in a plurality of differently sized separate zones and, the plurality of sequential images positioned to form a storyline tiled over a plurality of differently sized image panels, and 

a language learning module replacing a display of the native language element with a secondary language element of the secondary language data.
(c) a language learning module replacing a display of the native language element with a secondary language element of the secondary language data.


Allowable Subject Matter
Claim 1 is allowable over prior art based on the amendments by including all limitations of claim 3 into claim 1.  In the previous Office Action, Examiner identified the allowable subject matter in claim 3 that if rewritten in independent form including all of the limitations of the base claim.  Claim 4 and 7-11 are also allowable over prior art since they are dependent of claim 1.    

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Meiri (US Patent Application US  2013/0295534 A1) – teaches a  computerized method of language instruction which relies on language annotated video, such as popular third party videos which may be downloaded or streamed from third party servers or other sources.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H KIM whose telephone number is (571)270-5285.  The examiner can normally be reached on M-F 9am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571) 272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SANG H KIM/Primary Examiner, Art Unit 2176